DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Claim Objections
Claims 26 and 27 are objected to because of the following informalities:
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 25 and 26 have been renumbered 26 and 27, respectively.
  Appropriate correction is required.

Status of Claims
Claims 1-2 and 23-27 are currently pending.


Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 23 in Applicant’s responses filed 03/08/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly found prior art, Hirschman, et al., US 20110178359 teaches a system for generation, preparation, transportation, and administration of fluid radiopharmaceutical substances to human and animal subjects.
Therefore the claims stand rejected.

Withdrawn Objections
Pursuant of applicant's amendments filed on 10/12/2021, the objections made to claims 2 and 23 have been withdrawn.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Producing means and bolus means of claim 2. 
For the means-plus-function of producing means and bolus means, the P.G. Pub. Version of the specification discloses a cyclotron in paragraph 179 and a valve in paragraph 94, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 23, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschman et al., US 20110178359, hereafter referred to as “Hirschman”.


    PNG
    media_image1.png
    616
    508
    media_image1.png
    Greyscale

Regarding claim 1, Hirschman teaches a regulating means for a system for preparing and injecting H2150 for use in Positron Emission Tomography (see fig. 3 and paragraph 3 for the system for generation, preparation, and administration of pharmaceutical substances, including O-15 according to paragraph 107), the regulating means comprising; 
-a first saline feed (see source of saline 299 of fig. 3) for supplying a saline supply for preparing a saline solution of H2150 (see paragraph 157 for the saline source 299 and saline supply conduit 298 connected to the technetium generator and paragraph 107 indicating applications of the system using O-15 water), 
-a loop element (see paragraph 141 and fig. 3 for the fluid path 268) comprising a first bolus of said saline solution of H2150 (see paragraph 141 which indicates that the fluid path holds the saline solution), 
see saline solution container 266 and fluid path 268 of fig. 3 leading to the patient) for supplying a second bolus of saline (see paragraph 141 for the supply of the saline bolus into fluid path 268), 
-an injection means including a collecting element (see syringe 262 of fig. 3) having a predefined volume for collecting the second bolus of saline from said second saline feed (see paragraph 141 for the drawing of saline into the syringe 262), the second bolus having the predefined volume (see paragraph 162 for the specifying, in millimeters, of how much saline may be drawn), 
the injection means being operable to inject said second bolus at a predefined speed into the loop element, so that the second bolus pushes the first bolus into a patient line (paragraph 162 states that “saline is often used to separate the fluids or to push the final fluid volume into the patient so that some or the entire dose does not remain in the tubing” and paragraphs 168-169 includes that the pushing of the saline is performed at a flow rate that allows the specified dose of the drug to be delivered to the patient),
wherein said injection speed and volume of the second bolus regulates the injection profile of the first bolus (paragraph 116 indicates the system functions to provide an optimum injection profile, meaning the functions of the syringe, as described in paragraph 162 as controlling the delivery rate and dynamics of the dose and saline regulates the injection profile of the dose and saline).

Regarding claim 2, Hirschman teaches a system for preparing and injecting H2150 for use in Positron Emission Tomography (see fig. 2A and paragraph 35 for the “integrated system for generating, dose preparation, and administration of radiopharmaceutical agents and subsequent imaging of a patient and including features for stimulating and monitoring the patient as well and integrating the various component of the system”), said system comprising; 
see cyclotron in paragraph 85) for producing a saline solution of H2150 (see paragraphs 85 and 107), 
-bolus means (see valve 269 of fig. 3) for establishing a first bolus for injection, said first bolus comprising said saline solution of H2150 (see paragraph 141) and having a predefined volume (see paragraph 162 for the specifying, in millimeters, of how much saline may be drawn) and radioactivity concentration (see table 1), said bolus means comprising a valve (see valve 269 of fig. 3), and 
-regulating means for regulating an injection profile of the first bolus (see fig. 3 and paragraph 3 for the system for generation, preparation, and administration of pharmaceutical substances, including O-15 according to paragraph 107), the regulating means comprising: 
-a first saline feed (see source of saline 299 of fig. 33) for supplying a saline supply for preparing a saline solution of H2150 (see paragraph 157 for the saline source 299 and saline supply conduit 298 connected to the technetium generator and paragraph 107 indicating applications of the system using O-15 water), 
-a loop element (see paragraph 141 and fig. 3 for the fluid path 268) comprising a first bolus of said saline solution of H2150 (see paragraph 141 which indicates that the fluid path holds the saline solution), 
-a second saline feed (see saline solution container 266 and fluid path 268 of fig. 3 leading to the patient) for supplying a second bolus of saline (see paragraph 141 for the supply of the saline bolus into fluid path 268), 
-an injection means including a collecting element (see syringe 262 of fig. 3) having a predefined volume for collecting the second bolus of saline from said second saline feed (see paragraph 141 for the drawing of saline into the syringe 262), the second bolus having the predefined volume (see paragraph 162 for the specifying, in millimeters, of how much saline may be drawn), 
paragraph 162 states that “saline is often used to separate the fluids or to push the final fluid volume into the patient so that some or the entire dose does not remain in the tubing” and paragraphs 168-169 includes that the pushing of the saline is performed at a flow rate that allows the specified dose of the drug to be delivered to the patient),
wherein said injection speed and volume of the second bolus regulates the injection profile of the first bolus (paragraph 116 indicates the system functions to provide an optimum injection profile, meaning the functions of the syringe, as described in paragraph 162 as controlling the delivery rate and dynamics of the dose and saline regulates the injection profile of the dose and saline).

Regarding claims 23, Hirschman teaches a loop radiation detector (radiation detectors 232a of fig. 3 and paragraph 130) positioned adjacent to the loop element for measuring the radiation level of the first bolus within the loop element (see fig. 3 and paragraph 130 for the positioning of the detectors near conduit 296 which is in fluid communication with the 269 and for detecting the radioactivity).

Regarding claims 24 and 26, Hirschman teaches a radiation detector adjacent to the patient line, said radiation detector measuring an injection profile of said first bolus (see paragraph 113 for the dosimeter or radiation detector located as close as possible to the injection site).

Regarding claim 25 and 26, Hirschman teaches wherein the collecting element is a medical syringe (see syringe 262 of fig. 3 and paragraph 138).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793          


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793